Citation Nr: 0023850	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  95-36 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected bilateral hearing loss, currently rated as 30 
percent disabling.

2.  Entitlement to a compensable evaluation for service-
connected residuals of a repaired left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran had honorable service from April 1952 to April 
1955 and from February 1957 to March 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO) which denied a rating in excess of 10 
percent for bilateral hearing loss and which denied a 
compensable rating for residuals of a repaired left inguinal 
hernia.

The Board notes that in November 1996 and October 1997 
written statements the veteran appears to assert claims of 
entitlement to service connection for a right ear infection 
and for otosclerosis, respectively.  The Board refers these 
matters to the RO for appropriate action.


REMAND

The veteran provided the RO with a December 1997 statement 
written on a VA Form 9 including a request for a personal 
hearing to be held before a member of the Board to be held at 
the RO.  However, review of the claims file does not show 
that the veteran was provided with the hearing he had 
requested or that he withdrew his request.  The law requires 
that a veteran who so requests shall be provided with a 
personal hearing unless the veteran withdraws the request.  
38 U.S.C.A. §§ 7105, 7107; 38 C.F.R. § 20.700, 20.703, 20.704 
(1999).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

The RO is requested to schedule the 
veteran for a personal hearing before a 
member of the Board to be held at the RO 
as soon as practicable and to advise the 
veteran accordingly.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



